81523: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-35989: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81523


Short Caption:CORDON (DIANA) VS. STATECourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - C327444Clark Co. - Eighth Judicial District - A811438Classification:Criminal Appeal - Other - Post-Conviction/Proper Person


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:01/22/2021How Submitted:On Record And Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantDiana Michelle Cordon
					In Proper Person
				


RespondentThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


01/11/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


07/27/2020Filing FeeAppeal Filing Fee Waived. (SC)


07/27/2020Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (C327444) (SC)20-27257




07/27/2020Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (A811438) (SC)20-27265




08/04/2020Order/ProceduralFiled Order Directing Transmission of Record and Regarding Briefing. Record on Appeal due: 30 days. Appellant's Opening Brief or Informal Brief due: 120 days. (SC)20-28357




08/11/2020Record on Appeal DocumentsFiled Record on Appeal - A811438 - VOL 1. (SC)20-29645




08/11/2020Record on Appeal DocumentsFiled Record on Appeal - C327444-2 Related case A811438 - VOL 1 PART 1. (SC)20-29647




08/11/2020Record on Appeal DocumentsFiled Record on Appeal - C327444-2 Related case A811438 - VOL 2. (SC)20-29648




08/18/2020Record on Appeal DocumentsFiled Record on Appeal pages 30 to 40 (SEALED) - C327444-2 Related case A811438. (SC)


08/18/2020Record on Appeal DocumentsFiled Pre-sentence Investigation Report pages 202 to 213  (SEALED). - C327444-2 Related case A811438. (SC)


08/18/2020Record on Appeal DocumentsFiled Record on Appeal pages 271 to 273 (SEALED). - C327444-2 Related case A811438. (SC)


09/09/2020MotionFiled Proper Person Appellant's Motion for Appointment of Counsel.  (SC)20-33235




09/11/2020Order/ProceduralFiled Order Denying Motion. Appellant has filed a motion requesting the appointment of appellate counsel.  Appellant is not entitled to appointed counsel at the state's expense in postconviction proceedings. Accordingly, the motion is denied. (SC)20-33601




12/08/2020BriefFiled Proper Person Appellant's Opening Brief with Exhibits.   (DETACHED EXHIBITS AND RETURNED UNFILED PER ORDER 12/28/20).  (SC)20-44604




12/28/2020Order/ProceduralFiled Order Returning Exhibits. On December 8, 2020, appellant filed a pro se brief with exhibits. The clerk of this court shall detach the exhibits from the brief, and return them, unfiled. (SC)20-46582




01/22/2021Case Status UpdateBriefing Completed/Submitted For Decision. (SC)


04/29/2021Order/ProceduralFiled Notice of Voluntary Disclosure.  I (Justice Douglas Herndon) have no bias or prejudices as to any of the parties or issues in the litigation and do not believe that my impartiality could reasonably be questioned.  However, I make this disclosure so that any person who wishes to request my disqualification may do so by filing a motion pursuant to NRAP 35.  Any recusal request should be made in writing within seven (7) days of the filing date of this Voluntary Disclosure.  (SC)21-12354




10/08/2021Order/ProceduralFiled Order Directing Answering Brief. Respondent's answering brief due: 30 days. Appellant shall have 30 days from the date the answering brief is served to file any reply brief. (SC)21-28887




11/05/2021BriefFiled Respondent's Answering Brief. (SC)21-31786




11/05/2021AppendixFiled Respondent's Appendix. (SC)21-31787




12/13/2021BriefFiled Appellant's Reply Brief. (SC)21-35434




12/13/2021AppendixFiled Appendix to Reply Brief. (SC)21-35436




12/17/2021Order/DispositionalFiled Order of Reversal and Remand. "ORDER the judgment of the district court REVERSED AND REMAND this matter to the district court for proceedings consistent with this order." fn1 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] JH/DH/MG. (SC)21-35989





Combined Case View